Citation Nr: 0527212	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-36 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claim for service 
connection of bilateral hearing loss.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed March 1965 rating decision, the RO 
denied the veteran's service connection claim because the 
evidence of record did not show defective hearing.  

3.  Evidence received subsequent to the March 1965 RO 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.  

4.  The medical evidence of record shows that the veteran is 
currently diagnosed with bilateral sensorineural hearing 
loss.

5.  The medical evidence of record shows that a bilateral 
hearing impairment was not identified during service and that 
bilateral sensorineural hearing loss did not manifest to a 
compensable degree within the one-year presumptive period 
following the veteran's discharge from service; there is no 
competent medical evidence that otherwise links the veteran's 
bilateral hearing loss as defined by 38 C.F.R. § 3.385 and 
shown on VA examination to the veteran's service, or that the 
currently diagnosed bilateral sensorineural hearing loss is 
related to the veteran's military noise exposure.


CONCLUSIONS OF LAW

1.  The March 1965 RO rating decision is final.  38 U.S.C. 
§ 4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.104, 19.2 
(1964).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 
20.302, 20.1103 (2004).  

3.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding that 
a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

In regard to VA's duty to notify, the RO sent correspondence 
dated in December 2002 that apprised the veteran of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, that he was to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio, 16 Vet. App. at 
187.  The December 2002 VCAA notice advised the veteran to 
submit new and material evidence and outlined what the 
evidence must show to establish service connection for his 
claim of bilateral hearing loss.    

The Board acknowledges that the December 2002 VCAA notice 
erroneously advised the veteran of a definition of "new and 
material evidence" that is not applicable to his claim.  
Nevertheless, the correspondence of record between the 
veteran and the RO indicates that the veteran had been 
adequately informed regarding what type of evidence was 
needed to reopen his claim and that he submitted all 
available evidence in support of his claim.  Moreover, the 
veteran was not prejudiced by this error because both the RO 
and the Board reopened the claim.  

The Board additionally acknowledges that the December 2002 
VCAA notice contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  However, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Mayfield, 
19 Vet. App. at 126. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the December 
2003 rating decision, the July 2004 Statement of the Case 
(SOC), and the December 2004 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
July 2004 SOC provided the veteran with notice of the laws 
and regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been satisfied, and there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	Evidence

In December 1964, the veteran filed a claim (VA Form 21-526) 
for service connection for a "hearing condition" in both 
ears.  The RO denied the veteran's service connection claim 
for defective hearing in a March 1965 rating decision 
reasoning that neither the service records nor the February 
1965 VA examination report showed hearing loss.  In 
correspondence dated in April 1965, the RO notified the 
veteran of its March 1965 rating decision and advised him of 
his rights to appeal the decision.  The veteran did not 
appeal the RO's decision, and it became final.  

The RO considered the following evidence prior to rendering 
its March 1965 rating decision denying the veteran's claim.

The DD 214 showed that the veteran served as an armor 
crewman.  

The service medical records reveal that the veteran entered 
service with normal hearing.  The veteran's October 1960 
induction examination report contains no notations of 
complaints, findings, or symptoms of hearing loss.  The 
whispered voice test revealed a hearing acuity of 15/15 in 
both ears.  The veteran's ears were evaluated as normal.  

During and within a year of service, the veteran had multiple 
hearing examinations.  VA audiometric readings prior to June 
30, 1966, and service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units. 

An audiological examination conducted during the veteran's 
July 1961 "separation reenlistment" physical examination 
showed pure tone thresholds, in decibels, converted as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
-
0
LEFT
5
5
10
-
20


Upon separation from service, the veteran underwent an 
audiological evaluation in April 1964.  Audiometric testing 
revealed that the veteran demonstrated pure tone thresholds, 
in decibels, converted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
-
20
LEFT
15
20
20
-
20


An April 1964 entry on the veteran's service health record 
notes that the veteran must have another audiogram.  

Also, in April 1964, the veteran signed a statement of 
medical condition affirming that there had been no change in 
his physical condition subsequent to the last examination 
that he took in conjunction with his appointment in the Army 
and he was "not now suffering from any defect or deformity 
not then recorded."

A special E.N.T. examination report dated in February 1965 
reveals that the veteran presented himself for examination 
with complaints of right ear hearing loss.  The veteran told 
the examiner that he was exposed to gunfire and suffered a 
head trauma while in service.   He also stated that he had a 
cold in his right ear three months before the examination.  
The physical examination revealed that the veteran's right 
ear drum was dull and slightly retracted; the left ear drum 
was normal in appearance and intact.  The veteran 
demonstrated an ability to hear conversational voice at 5 
feet in the right ear and 20 feet in the left ear.  The 
examiner noted that the veteran's induction and separation 
examination reports were not available for review.  A pure 
tone screening test was conducted and the examiner concluded 
that the veteran was "markedly exaggerating his hearing 
difficulty."  The examiner diagnosed the veteran with 
"hearing loss, symptomatic."

Audiometric examinations (air conduction) of the veteran 
performed in February/March 1965 revealed pure tone 
thresholds, in decibels, converted as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
-
75
LEFT
15
10
10
-
5





HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
45
-
105
LEFT
25
70
95
-
105




Post EDR results were also noted, in decibels, converted as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
50
-
-
LEFT
15
20
25
-
-

Speech discrimination scores were noted as 60, 76, and 92 for 
the right ear and 28, 44, and 86 for the left ear.  The VA 
examiner wrote that the veteran's voluntary responses were 
inconsistent and unreliable.  He also noted that there were 
strong indications of an exaggeration of hearing level.  

The VA examiner additionally concluded that EDR responses 
were reliable and supported by Speech Reception Thresholds.  
Audiometric testing (electrodermal response/EDR) showed pure 
tone thresholds, in decibels, converted as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
-
-
LEFT
15
20
10
-
-
   

The following evidence was associated with the claims file 
after the March 1965 rating decision.

The veteran submitted statements dated in January 2003, 
February 2003, and November 2003, respectively, reporting 
that the veteran had hearing loss that required the use of 
hearing aids.  

In the January 2003 statement, an executive of an outreach 
center wrote that she knew that the veteran had worn a 
hearing aid since the year of 1989.

In the February 2003 statement, L.D.C. stated that the 
veteran had worn a hearing aid for the past twenty-five 
years, as long as he had known the veteran.  He also reported 
that the veteran had told him that his hearing "got foulded 
(sic) up" when he was in service.    

In the November 2003 statement, a restaurant proprietor noted 
that the veteran had been wearing a hearing aid for the past 
twenty or more years.  He further explained that the veteran 
had initially only worn a hearing device in one ear, but now 
had to wear two.   

VA treatment records dated from May 2002 to October 2002 
reveal that the veteran underwent a comprehensive hearing 
test and tympanometry in August 2002.  The VA audiologist 
diagnosed the veteran with bilateral severe high frequency 
sensorineural hearing loss.  

A November 2004 VA audiological examination report reveals 
that the veteran's pure tone thresholds at 500, 1000, 2000, 
3000, 4000 in the right ear were 30, 70, 95, 90, and 105, 
respectively.  Pure tone thresholds in the left ear were 40, 
70, 100, 90, and 105, respectively.  Speech recognition 
scores were 12 percent for the right ear and 20 percent for 
the left ear.  The VA examiner diagnosed the veteran with 
profound bilateral sensorineural hearing loss.  He 
additionally concluded that the veteran's hearing loss was 
less likely as not caused by noise exposure during military 
service based on his review of the evidence in the claims 
file.  The examiner cited the April 1964 audiological exam, 
the April 1964 report of medical examination, the April 1964 
report of medical condition, and the 1965 VA audiological 
examination report in support of his conclusion.       

 
III.	New and Material Evidence 

As a preliminary matter, the Board notes that the December 
2003 rating decision shows that the RO decided that new and 
material evidence had been associated with the claims file 
and, therefore, reopened the previously disallowed claim for 
service connection for bilateral hearing loss but denied the 
claim on the merits.  The Board notes that in Barnett v. 
Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 
1996), it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the bilateral hearing loss claim.  
 
Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for bilateral hearing loss 
was initiated in November 2002.  Thus, the new definition of 
"new and material evidence" is applicable to his claim. 

Analysis

The three statements submitted by the veteran constitute new 
evidence.  However, this new evidence does not relate to an 
unestablished fact necessary to substantiate the claim nor 
does it raise a reasonable possibility of substantiating the 
claim.  The statement from L.D.C., who appears to have known 
the veteran for the longest period of time, relays that the 
veteran has worn a hearing aid since approximately 1978, 14 
years after service.  Furthermore, while all of the 
statements are presumed credible for purposes of determining 
whether the claim should be reopened, the collective 
observances of the veteran do not present a reasonable 
possibility of establishing that the veteran had a bilateral 
hearing impairment as defined by 38 C.F.R. § 3.385 or that 
his hearing loss was related to service.  38 C.F.R. § 3.385 
(2004); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The November 2004 audiological examination report and VA 
treatment records also constitute new evidence.  
Additionally, they are material because they relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  Specifically, the medical examination report and 
August 2002 treatment record provide a diagnosis of the 
veteran's bilateral hearing loss.  The examination report 
also indicates that the veteran has a bilateral hearing 
impairment as defined by VA regulation.  38 C.F.R. § 3.385 
(2004).    

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record after ensuring that the duty to assist 
the veteran has been satisfied.  






IV.	Service Connection for Bilateral Hearing Loss 

Veterans Claims Assistance Act - Duty To Assist

After further review of the evidence, the Board finds that 
the RO complied with the VCAA.  The Board incorporates by 
reference the previous discussion of the RO's compliance with 
the VCAA.  As noted earlier, the RO reopened the veteran's 
claim and denied the claim on the merits.  The veteran was 
provided with notice of VA's statutory obligations under the 
VCAA, including the delegation of responsibility in procuring 
the evidence necessary to substantiate the claim, and was 
advised of the elements required to establish service 
connection for a claimed disability.  The RO also afforded 
the veteran an audiological examination conducted in November 
2004 and obtained a medical opinion on the etiology of any 
hearing loss found on examination.  In addition, the RO 
attempted to obtain private treatment records identified by 
the veteran; however, the treatment facility responded that 
it searched its files but was unable to locate any records 
related to the veteran.   The RO sent correspondence dated in 
October 2003 notifying the veteran of the unavailable 
records.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained. 

For the foregoing reasons, the Board finds that the VA has 
fulfilled its duties to notify and assist the veteran in 
substantiating his claim of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A. §§  5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2004).  
Accordingly, the Board will proceed with a decision on the 
merits.  
 
Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

Analysis

The medical evidence of record shows that the severity of 
hearing loss in the right and left ears meets the threshold 
levels of a hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385 (2004).  The November 2004 VA examination 
report shows that the veteran is currently diagnosed with 
bilateral sensorineural hearing loss.  Therefore, the Board 
finds that the evidence shows a current disability manifested 
by bilateral hearing loss.  38 C.F.R. § 3.303 (2004).

Although the veteran contends that hearing loss was found 
during service, review of the service medical records reveal 
that no hearing impairment as defined by VA regulation was 
shown.    

The medical evidence of record also shows that the veteran 
was diagnosed with "hearing loss, symptomatic," less than a 
year after leaving service.  Based on results of a pure tone 
screening test, the examiner concluded that the veteran was 
exaggerating his hearing difficulty.  In addition, his 
diagnosis of the veteran's hearing loss did not specifically 
identify bilateral sensorineural hearing loss.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  The Board acknowledges that 
the February/March 1965 audiometric examination report 
contained audiometric data consistent with hearing loss for 
VA compensation purposes.  38 C.F.R. § 3.385 (2004).  
However, the examiner determined that the results showing 
hearing loss were inconsistent and unreliable.  He also 
concluded that there were strong indications that the veteran 
was exaggerating his hearing difficulty.  Thus, hearing loss 
as defined by 38 C.F.R. § 3.385 was not identified in service 
and sensorineural hearing loss did not manifest to a 
compensable degree within one year of the veteran's discharge 
from service.    

Furthermore, the competent medical opinion evidence of record 
fails to support the veteran's contention that acoustic 
trauma experienced during the military resulted in his 
bilateral hearing loss.  In November 2004, the VA examiner 
concluded that it was less likely than not that the veteran's 
bilateral sensorineural hearing loss was caused by noise 
exposure during military service.  The VA examiner reviewed 
the veteran's claim file and no competent medical opinion to 
the contrary exists in the record.  Therefore, the Board 
finds the VA examiner's opinion dispositive on the question 
of whether the veteran's hearing loss is related to military 
noise exposure.  As there is no competent medical evidence 
that provides a causal link between the veteran's hearing 
loss and his military service, service connection is not 
warranted.      

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim; 
therefore, that doctrine is not applicable in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


